MEMORANDUM **
Felipe Ramiro Angón Martinez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion both the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and the denial of a continuance, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.2008) (per curiam), and we deny in part and dismiss in part the petition for review.
The BIA acted within its discretion in denying Angón Martinez’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior order. See 8 C.F.R. § 1003.2(b)(1).
The BIA also acted within its discretion in denying a continuance on the ground that Angón Martinez failed to demonstrate good cause. See Sandoval-Luna, 526 F.3d at 1247.
To the extent Angón Martinez challenges the BIA’s February 7, 2006, order, we lack jurisdiction because Angón Martinez did not timely petition for review of that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.